Exhibit 10.7

THIRD AMENDED AND RESTATED

SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”)
is made and entered into as of July 23, 2014 by and among SONIC AUTOMOTIVE,
INC., a Delaware corporation (the “Company” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “REVOLVING SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A REVOLVING JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “REVOLVING SUBSIDIARY GRANTOR” (each a “Revolving Subsidiary
Guarantor” and a “Revolving Subsidiary Grantor”, and collectively with the
Company, the “Revolving Grantors” and each a “Revolving Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “FLOORPLAN SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A FLOORPLAN JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “FLOORPLAN SUBSIDIARY GRANTOR” (each a “Floorplan Subsidiary
Guarantor” and a “Floorplan Subsidiary Grantor” and collectively with the
Revolving Grantors, the “Grantors”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (in such capacity, the “Revolving
Administrative Agent”) for each of the lenders (the “Revolving Lenders”) now or
hereafter party to the Revolving Credit Agreement defined below (the Revolving
Lenders, the Revolving Administrative Agent, and certain other Persons parties
to Related Swap Contracts and Secured Cash Management Arrangements as more
particularly described in Section 21 hereof, being referred to collectively as
the “Revolving Secured Parties”), and the Revolving Administrative Agent in its
capacity as the collateral agent for each of the lenders (the “Floorplan
Lenders”) now or hereafter party to the Floorplan Credit Agreement defined
below. (The Floorplan Lenders and the Floorplan Administrative Agent, defined
below, are referred to collectively as the “Floorplan Secured Parties.”  The
Floorplan Secured Parties and Revolving Secured Parties are referred to
collectively as the “Secured Parties.”)  All capitalized terms used but not
otherwise defined herein or pursuant to Section 1 hereof shall have the
respective meanings assigned thereto in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the lenders party thereto (the “Existing Revolving
Lenders”) and the Revolving Administrative Agent entered into that certain
Second Amended and Restated Credit Agreement dated July 8, 2011, as amended
prior to (but excluding) the date hereof (the “Existing Revolving Credit
Agreement”), pursuant to which certain of the Existing Revolving Lenders agreed
to make available to the Company a revolving credit facility, including a letter
of credit subfacility and a swingline subfacility; and

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto (each an
“Existing New Vehicle Borrower”), the lenders party thereto (the “Existing
Floorplan Lenders”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Floorplan Administrative Agent”) for the Existing Floorplan
Lenders, entered into that certain Amended

 

58128579

 

--------------------------------------------------------------------------------

 

and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated
July 8, 2011, as amended prior to (but excluding) the date hereof, the “Existing
Floorplan Credit Agreement” and together with the Existing Revolving Credit
Agreement, the “Existing Credit Agreements”), pursuant to which certain of the
Existing Floorplan Lenders agreed to make available (a) to the Existing New
Vehicle Borrowers a revolving new vehicle floorplan facility, including a new
vehicle swingline subfacility and (b) to the Company a revolving used vehicle
floorplan facility, including a used vehicle swingline subfacility; and

 

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into a Second Amended and Restated Security Agreement dated
as of July 8, 2011 (as amended prior to (but excluding) the date hereof, the
“Existing Security Agreement”), pursuant to which the Existing Grantors have
secured their obligations arising under the Existing Credit Agreements; and

 

WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein and (c) make
certain other amendments to the Existing Revolving Credit Agreement on the terms
and conditions set forth in that certain Third Amended and Restated Credit
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) among the Company,
the Revolving Administrative Agent and the Revolving Lenders; and

 

WHEREAS, the Revolving Administrative Agent and the Revolving Lenders have
agreed to enter into the Revolving Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

 

WHEREAS, as collateral security for payment and performance of the Revolving
Obligations, the Company and each Revolving Subsidiary Guarantor is willing to
grant to the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a security interest in certain of its personal property and
assets pursuant to the terms of this Security Agreement; and

 

WHEREAS, the Company and each Revolving Subsidiary Grantor will materially
benefit from the Revolving Loans to be made, and the Letters of Credit to be
issued, under the Revolving Credit Agreement; and

 

WHEREAS, each Revolving Subsidiary Guarantor is a party (as signatory or by
joinder) to the Revolving Subsidiary Guaranty pursuant to which such Revolving
Subsidiary Guarantor guarantees the Revolving Obligations of the other Revolving
Loan Parties; and

 

WHEREAS, the Revolving Secured Parties are unwilling to enter into the Revolving
Loan Documents unless the Company and the Revolving Subsidiary Guarantors enter
into this Security Agreement; and

 




2

 

58128579

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Floorplan Credit Agreement be amended and restated in order to,
among other things, (a) extend the maturity date of the floorplan credit
facility provided therein, (b) increase the maximum aggregate amount of the
revolving new vehicle floorplan facility and the revolving used vehicle
floorplan facility provided therein and (c) make certain other amendments to the
Existing Floorplan Credit Agreement on the terms and conditions set forth in
that certain Second Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement dated as of the date hereof (as amended, supplemented
or otherwise modified from time to time, the “Floorplan Credit Agreement”) among
the Company, certain Subsidiaries of the Company (each a “New Vehicle Borrower”
and together with the Company, the “Floorplan Borrowers” and each individually a
“Floorplan Borrower”), the Floorplan Lenders and the Floorplan Administrative
Agent; and

 

WHEREAS, the Floorplan Administrative Agent and the Floorplan Lenders have
agreed to enter into the Floorplan Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

 

WHEREAS, as collateral security for payment and performance of the Floorplan
Obligations, each Floorplan Borrower and each other Floorplan Subsidiary
Guarantor is willing to grant to the Revolving Administrative Agent (as
collateral agent for the benefit of the Floorplan Secured Parties) a security
interest in certain of its personal property and assets pursuant to the terms of
this Security Agreement; and



WHEREAS, each Floorplan Borrower and each other Floorplan Subsidiary Grantor
will materially benefit from the Floorplan Loans to be made under the Floorplan
Credit Agreement; and



WHEREAS, each New Vehicle Borrower and each other Floorplan Subsidiary Guarantor
is a party (as signatory or by joinder) to the Floorplan Subsidiary Guaranty
pursuant to which such New Vehicle Borrower or such Floorplan Subsidiary
Guarantor guarantees the Floorplan Obligations of the other Floorplan Loan
Parties; and

 

WHEREAS, the Floorplan Secured Parties are unwilling to enter into the Floorplan
Loan Documents unless each Floorplan Borrower and each other Floorplan
Subsidiary Guarantor enters into this Security Agreement;

 

NOW, THEREFORE, in order to:

(i) induce the Revolving Lenders to amend and restate the Existing Revolving
Credit Agreement;

(ii)  induce the Revolving Secured Parties to make available to the Company, or
maintain, the credit facilities provided for in the Revolving Credit Agreement;

3

 

58128579

 

--------------------------------------------------------------------------------

 

(iii) induce the Floorplan Lenders to amend and restate the Existing Floorplan
Credit Agreement; and

(iv) induce the Floorplan Secured Parties to make available to the New Vehicle
Borrowers, or maintain the credit facilities provided for in the Floorplan
Credit Agreement;

the parties hereto agree as follows:

1.Certain Definitions.  Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Revolving Credit Agreement, and for which
meanings are provided in the Uniform Commercial Code of the State of North
Carolina (the “UCC”), shall have such meanings.  In addition, for purposes of
this Security Agreement, the following terms have the following definitions:  

 

“Collateral” has the meaning specified in Section 2(c).

 

“Credit Agreements” means collectively the Floorplan Credit Agreement and the
Revolving Credit Agreement.  

 

“Default” means a Revolving Default or a Floorplan Default.  

 

“Event of Default” means a Revolving Event of Default or a Floorplan Event of
Default.  

 

“Facilities Termination Date” means the later of the Facility Termination Date
(as defined in the Revolving Credit Agreement) and the Facility Termination Date
(as defined in the Floorplan Credit Agreement).  

 

“Floorplan Administrative Agent” has the meaning specified in the Recitals
hereto.

 

“Floorplan Collateral” has the meaning specified in Section 2(c).

 

“Floorplan Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.  

 

“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.  

 

“Floorplan Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Floorplan Credit Agreement.  

 

“Floorplan Lenders” has the meaning set forth in the preamble hereto.  

 

“Floorplan Loan” has the meaning specified for the term “Loan” in the Floorplan
Credit Agreement.  

 

4

 

58128579

 

--------------------------------------------------------------------------------

 

“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.

 

“Floorplan Loan Parties” has the meaning specified for the term “Loan Parties”
in the Floorplan Credit Agreement.  

 

“Floorplan Obligations” has the meaning specified for the term “Obligations” in
the Floorplan Credit Agreement.  

 

“Floorplan Secured Obligations” has the meaning specified in Section 2(b).  

 

“Floorplan Secured Parties” has the meaning specified in the preamble
hereto.    

 

“Floorplan Security Instruments” has the meaning specified for the term
“Security Instruments” in the Floorplan Credit Agreement.  

 

“Floorplan Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Floorplan Subsidiary Guarantors” has the meaning specified in the preamble
hereto.    

 

“Floorplan Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Floorplan Credit Agreement.  

 

“Joinder Agreements” means collectively the Revolving Joinder Agreements and the
Floorplan Joinder Agreements.  

 

“Lenders” means collectively the Revolving Lenders and the Floorplan Lenders.  

 

“Loan Parties” means collectively the Revolving Loan Parties and the Floorplan
Loan Parties.  

 

“Qualifying Control Agreement” shall have the meaning set forth on Schedule 1
hereto.

 

“Revolving Administrative Agent” has the meaning specified in the preamble
hereto.  

 

“Revolving Collateral” has the meaning specified in Section 2(c).

 

“Revolving Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.  

 

“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.  

 

5

 

58128579

 

--------------------------------------------------------------------------------

 

“Revolving Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Revolving Credit Agreement.  

 

“Revolving Lenders” has the meaning set forth in the preamble hereto.  

 

“Revolving Loan” has the meaning specified for the term “Loan” in the Revolving
Credit Agreement.  

 

“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.  

 

“Revolving Loan Parties” has the meaning specified for the term “Loan Parties”
in the Revolving Credit Agreement.

 

“Revolving Obligations” has the meaning specified for the term “Obligations” in
the Revolving Credit Agreement.

 

“Revolving Secured Obligations” has the meaning specified in Section 2(a).

  

“Revolving Secured Parties” has the meaning specified in the preamble hereto.  

 

“Revolving Security Instruments” has the meaning specified for the term
“Security Instruments” in the Revolving Credit Agreement.  

 

“Revolving Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Revolving Subsidiary Guarantors” has the meaning specified in the preamble
hereto.

 

“Revolving Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Revolving Credit Agreement.  

 

“Secured Obligations” means collectively the Floorplan Secured Obligations and
the Revolving Secured Obligations.  

 

“Secured Parties” has the meaning specified in the preamble hereto.  

 

“Security Instruments” means the Revolving Security Instruments and the
Floorplan Security Instruments.  

 

“SRE” means any Revolving Subsidiary Grantor whose sole business activity is the
ownership and leasing of real property and businesses substantially related or
incidental thereto (each an “SRE”).

 

6

 

58128579

 

--------------------------------------------------------------------------------

 

2.Grant of Security Interest.  

 

(a) The Company hereby grants as collateral security for the payment,
performance and satisfaction of all of its Revolving Obligations and the
obligations and liabilities of any Revolving Loan Party now existing or
hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements other than Excluded Swap Obligations, and each Revolving Subsidiary
Grantor hereby grants as collateral security for the payment, performance and
satisfaction of all of its Guarantor’s Obligations (as defined in the Revolving
Subsidiary Guaranty) and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Revolving Loan Documents to which it is now or hereafter becomes a
party (such obligations and liabilities of the Company and the Revolving
Subsidiary Grantors referred to collectively as the “Revolving Secured
Obligations”), to the Revolving Administrative Agent for the benefit of the
Revolving Secured Parties a continuing security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).

 

(b) Each New Vehicle Borrower hereby grants as collateral security for the
payment, performance and satisfaction of all of its Floorplan Obligations, and
each other Floorplan Subsidiary Grantor hereby grants as collateral security for
the payment, performance and satisfaction of all of its Guarantor’s Obligations
(as defined in the Floorplan Subsidiary Guaranty) and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Floorplan Loan Documents
to which it is now or hereafter becomes a party (such obligations and
liabilities of the New Vehicle Borrowers and the other Floorplan Subsidiary
Grantors referred to collectively as the “Floorplan Secured Obligations”), to
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties a continuing first priority security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Floorplan Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).

 

(c)All of the property and interests in property described in subsections (i)
through (xv) below are herein referred to as the “Collateral”:  

 

(i)All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights to payment of money from any
Secured Party

7

 

58128579

 

--------------------------------------------------------------------------------

 

under any Swap Contract to the extent permitted under any such Swap Contract and
all of such Grantor’s rights with respect to any property represented thereby,
whether or not delivered, property returned by customers and all rights as an
unpaid vendor or lienor, including rights of stoppage in transit and of
recovering possession by proceedings including replevin and reclamation
(collectively referred to hereinafter as “Accounts”);

 

(ii)All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks with a gross vehicle weight of less than
16,000 pounds) in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (all of the foregoing, collectively
referred to hereinafter as “Vehicle Inventory”);

 

(iii)All other inventory, including all goods manufactured or acquired for sale
or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account, (together with the Vehicle Inventory, collectively referred
to hereinafter as “Inventory”);

 

(iv)All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, trade fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);

 

(v)Any right of such Grantor in (i) contracts in transit relating to any Vehicle
Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);

 

(vi)All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to

8

 

58128579

 

--------------------------------------------------------------------------------

 

purchase or sell goods (including the Vehicle Inventory) or to hold or use land
or facilities, and to enforce all rights thereunder, all causes of action,
corporate or business records, inventions, patents and patent rights, rights in
mask works, designs, trade names and trademarks and all goodwill associated
therewith, trade secrets, trade processes, copyrights, licenses, permits,
franchises, customer lists, computer programs and software, all internet domain
names and registration rights thereto, all internet websites and the content
thereof, all payment intangibles, all claims under guaranties, tax refund
claims, all rights and claims against carriers and shippers, leases, all claims
under insurance policies, all interests in general and limited partnerships,
limited liability companies, and other Persons not constituting Investment
Property (as defined below), all rights to indemnification and all other
intangible personal property and intellectual property of every kind and nature,
(together with the Contracts-In-Transit, collectively referred to hereinafter as
“General Intangibles”);

 

(vii)All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

 

(viii)All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(ix)All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding (A) Pledged Interests subject to
any Pledge Agreement, (B) the Equity Interests of Sonic FFC 1, Inc., Sonic FFC
2, Inc. or Sonic FFC 3, Inc., so long as such Person has no operations other
than serving as a special purpose entity for the repayment of Indebtedness
identified on Schedule 7.03 of the Revolving Credit Agreement as of the Closing
Date as “Falcon Indebtedness” with proceeds of rental payments received by such
Person in the amount of such payments, and (C) the other property excluded by
the last sentence of this Section 2 (collectively referred to hereinafter as
“Investment Property”);

 

(x)All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

 

(xi)All documents, including manufacturer statements of origin, certificates or
origin, and certificates of title or ownership relating to any Vehicle
Inventory, warehouse receipts, bills of lading and other documents of title
(collectively referred to hereinafter as “Documents”);

 

(xii)All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting

9

 

58128579

 

--------------------------------------------------------------------------------

 

obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

 

(xiii)The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

(xiv)All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

(xv)All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation, proceeds of insurance
policies insuring any of the foregoing.

 

All of the Collateral granted as collateral security for the Revolving Secured
Obligations is herein collectively referred to as the “Revolving
Collateral”.  All of the Collateral granted as collateral security for the
Floorplan Secured Obligations is herein referred to as the “Floorplan
Collateral”.  Notwithstanding the foregoing, the grant of a security interest
and collateral assignment under this Section 2 shall not extend to (A) any
Franchise Agreement, Framework Agreement or similar manufacturer agreement to
the extent that any such Franchise Agreement, Framework Agreement or similar
manufacturer agreement is not assignable or capable of being encumbered as a
matter of law or by the terms applicable thereto (unless any such restriction on
assignment or encumbrance is ineffective under the UCC or other applicable law),
without the consent of the applicable party thereto, (B) the “Restricted Equity
Interests” as such term is defined in that certain Third Amended and Restated
Escrow and Security Agreement dated as of even date among the Revolving
Administrative Agent, the Company and the other Revolving Grantors from time to
time party thereto to the extent that applicable law or terms of the applicable
Franchise Agreement, Framework Agreement or similar manufacturer agreement would
prohibit the pledge or encumbrance thereof (except, in the case of the Revolving
Collateral, to the extent that any such restriction on assignment or encumbrance
would be ineffective under the UCC or other applicable law), without the consent
of the applicable party thereto, or (C) the interests of any SRE in any
Permitted Real Estate Indebtedness Collateral.

 

3. Perfection.  As of the date of execution of this Security Agreement or a
Revolving Joinder Agreement or Floorplan Joinder Agreement by each Grantor, as
applicable (with respect to each Grantor, its “Applicable Date”), or prior
thereto, such Grantor shall have:

 

(a)furnished the Revolving Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and satisfactory to the Revolving Administrative Agent in order
that upon the filing of the same the Revolving Administrative Agent, for the
benefit of the Secured Parties, shall have a duly perfected security interest in
all Collateral in which a security interest can be perfected by the filing of
financing statements;

10

 

58128579

 

--------------------------------------------------------------------------------

 

 

(b)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to obtain and deliver to the Revolving
Administrative Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments of the Revolving Administrative Agent’s interest in
Letter-of-Credit Rights, and, to the extent expressly required by either Credit
Agreement, evidence of the placement of a restrictive legend on tangible chattel
paper (and the tangible components of electronic Chattel Paper), and, to the
extent expressly required by either Credit Agreement, taken appropriate action
acceptable to the Revolving Administrative Agent sufficient to establish the
Revolving Administrative Agent’s control of electronic Chattel Paper (and the
electronic components of hybrid Chattel Paper), as appropriate, with respect to
Collateral in which either (i) a security interest can be perfected only by
control or such restrictive legending, or (ii) a security interest perfected by
control or accompanied by such restrictive legending shall have priority as
against a lien creditor, a purchaser of such Collateral from the applicable
Grantor, or a security interest perfected by Persons not having control or not
accompanied by such restrictive legending, in each case in form and substance
acceptable to the Revolving Administrative Agent and sufficient under applicable
law so that the Revolving Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and

 

(c)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to deliver to the Revolving Administrative Agent
or, if the Revolving Administrative Agent shall specifically consent in each
instance, an agent or bailee of the Revolving Administrative Agent who has
acknowledged such status in a properly executed Qualifying Control Agreement
possession of all Collateral with respect to which either a security interest
can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Revolving Administrative Agent and sufficient under applicable law so that
the Revolving Administrative Agent, for the benefit of the Secured Parties,
shall have a security interest in all such Collateral perfected by possession;

 

with the effect that the Liens conferred in favor of the Revolving
Administrative Agent shall be and remain duly perfected and of first priority,
subject only, to the extent applicable, to Liens allowed to exist under Section
7.01 of both Credit Agreements (“Permitted Liens”) and allowed to have priority
under Section 7.01 of the applicable Credit Agreement or the Master
Intercreditor Agreement. All financing statements (including all amendments
thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Revolving Administrative
Agent’s security interest in Collateral, including such items as are described
above in this Section 3, are sometimes referred to herein as “Perfection
Documents”.  The delivery of possession of items of or evidencing Collateral,
causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents,

11

 

58128579

 

--------------------------------------------------------------------------------

 

the establishment of control over items of Collateral, and the taking of such
other actions as may be necessary or advisable in the determination of the
Revolving Administrative Agent to create, enforce, protect, perfect, or
establish or maintain the priority of, the security interest of the Revolving
Administrative Agent for the benefit of the Secured Parties in the Collateral is
sometimes referred to herein as “Perfection Action”.

 

4.Maintenance of Security Interest; Further Assurances.

 

(a)Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Revolving Administrative Agent may reasonably request
in connection with the administration or enforcement of this Security Agreement
or related to the Collateral or any part thereof in order to carry out the terms
of this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Revolving Administrative Agent’s security interest in the
Collateral, subject only to Permitted Liens, or otherwise to better assure and
confirm unto the Revolving Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties hereunder. Without limiting the
foregoing, each Grantor hereby irrevocably authorizes the Revolving
Administrative Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements (including amendments thereto and initial financing statements in
lieu of continuation statements) or other Perfection Documents (including copies
thereof) showing such Grantor as “debtor” at such time or times and in all
filing offices as the Revolving Administrative Agent may from time to time
determine to be necessary or advisable to perfect or protect the rights of the
Revolving Administrative Agent and the Secured Parties hereunder, or otherwise
to give effect to the transactions herein contemplated, any of which Perfection
Documents may describe the Collateral as or including all assets of the
Grantor.  Each Grantor hereby irrevocably ratifies and acknowledges the
Revolving Administrative Agent’s authority to have effected filings of
Perfection Documents made by the Revolving Administrative Agent prior to its
Applicable Date.

 

(b)With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Revolving
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Revolving
Administrative Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Revolving Administrative Agent for the benefit of the Secured Parties,
subject only to Permitted Liens.  All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the Default Rate.

 

12

 

58128579

 

--------------------------------------------------------------------------------

 

(c)Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Revolving Administrative Agent for the benefit of the Secured Parties.

 

(d)Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

 

5.Receipt of Payment.  

 

(a) In the event a Revolving Event of Default shall occur and be continuing and
a Revolving Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Revolving Collateral, including without limitation monies, checks, notes, drafts
or any other items of payment, each Revolving Grantor shall hold all such items
of payment in trust for the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, and as the property of the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the Revolving
Administrative Agent, such Grantor shall cause such Revolving Collateral to be
forwarded to the Revolving Administrative Agent for its custody, possession and
disposition on behalf of the Revolving Secured Parties in accordance with the
terms hereof and of the other Revolving Loan Documents.

 

(b)In the event a Floorplan Event of Default shall occur and be continuing and a
Floorplan Subsidiary Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Floorplan Collateral, including without limitation monies, checks,
notes, drafts or any other items of payment, each Floorplan Subsidiary Grantor
shall hold all such items of payment in trust for the Revolving Administrative
Agent for the benefit of the Floorplan Secured Parties, and as the property of
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Revolving Administrative Agent, such Grantor shall cause such Floorplan
Collateral to be forwarded to the Revolving Administrative Agent for its
custody, possession and disposition on behalf of the Floorplan Secured Parties
in accordance with the terms hereof and of the other Floorplan Loan Documents.

 

6.Preservation and Protection of Collateral.

 

(a)The Revolving Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise.  Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Revolving Administrative Agent have any
responsibility for (i) any loss or

13

 

58128579

 

--------------------------------------------------------------------------------

 

damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

 

(b)Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.  No Grantor shall permit any such items having an aggregate value in
excess of $1,000,000 to become a fixture to real property (unless such Grantor
has granted the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a Lien on such real property having a priority acceptable to the
Revolving Administrative Agent or the Grantor has excluded such fixtures from
the Revolving Borrowing Base) or accessions to other personal property.

 

(c)Each Grantor agrees (i) to pay prior to delinquency all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Revolving
Administrative Agent and provided that all enforcement proceedings in the nature
of levy or foreclosure are effectively stayed, and (ii) to cause to be
terminated and released all Liens (other than Permitted Liens) on the
Collateral.  Upon the failure of any Grantor to so pay or contest such taxes,
charges, or assessments, or cause such Liens to be terminated, the Revolving
Administrative Agent at its option may pay or contest any of them or amounts
relating thereto (the Revolving Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Revolving
Administrative Agent, including fees, charges and disbursements of counsel
(“Attorney Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Revolving
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

7.Status of Grantors and Collateral Generally.  Each Grantor represents and
warrants to, and covenants with, the Revolving Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:

 

(a)It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by both Credit Agreements and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Revolving Administrative
Agent for the benefit of the Secured Parties and Permitted Liens, and that it
will at its own cost and expense defend such Collateral and

14

 

58128579

 

--------------------------------------------------------------------------------

 

any products and proceeds thereof against all claims and demands of all Persons
(other than holders of Permitted Liens) to the extent of their claims permitted
under both Credit Agreements at any time claiming the same or any interest
therein adverse to the Secured Parties. Upon the failure of any Grantor to so
defend, the Revolving Administrative Agent may do so at its option but shall not
have any obligation to do so.  All sums so disbursed by the Revolving
Administrative Agent, including reasonable Attorney Costs, court costs, expenses
and other charges related thereto, shall be payable on demand by the applicable
Grantor to the Revolving Administrative Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

 

(b)It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions permitted under both Credit Agreements, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Revolving Administrative Agent for the benefit of the Secured
Parties.

 

(c)It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Revolving Joinder Agreement or Floorplan Joinder
Agreement applicable to it) and to perform its terms, including the grant of the
security interests in the Collateral herein provided for.

 

(d)No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Revolving Joinder
Agreement or Floorplan Joinder Agreement) by such Grantor, or (ii) for the
perfection of or the exercise by the Revolving Administrative Agent, on behalf
of the Secured Parties, of its rights and remedies hereunder, except for action
required by the Uniform Commercial Code to perfect and exercise remedies with
respect to the security interest conferred hereunder.

 

(e)No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Revolving Administrative Agent for the

15

 

58128579

 

--------------------------------------------------------------------------------

 

benefit of the Secured Parties in connection with the security interests
conferred hereunder.

 

(f)Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each location of such Grantor at
which any tangible personal property Collateral (including Account Records and
Account Documents) is located at its Applicable Date or has been located at any
time during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof; and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date.  No Grantor shall
change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Revolving Administrative Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Revolving Administrative Agent to perfect or protect, or maintain the perfection
and priority of, the Lien of the Revolving Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.

 

(g)No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor.

 

(h)No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee (except pursuant to Section 6.13 of both Credit
Agreements) unless (x) such location and Person are set forth on Schedule 7(f)
or the Revolving Administrative Agent shall have received not less than thirty
(30) days’ prior written notice of each such transaction, (y) the Revolving
Administrative Agent shall have received, upon its request, a duly executed
Qualifying Control Agreement from such warehouseman or bailee, and (z) the
Grantor shall have caused at its expense to be prepared and executed such
additional Perfection Documents and to be

16

 

58128579

 

--------------------------------------------------------------------------------

 

taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

 

(i)No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 6.13 of both Credit Agreements (as
such Schedule may be revised from time to time in accordance with the applicable
Credit Agreement), (y) at the request of the Revolving Administrative Agent,
such Grantor uses commercially reasonable efforts (and provides evidence of such
efforts) to cause such lessor within 90 days of the Applicable Date to
acknowledge the Lien in favor of the Revolving Administrative Agent for the
benefit of the Secured Parties conferred hereunder and waives its statutory and
consensual liens and rights with respect to such Collateral in form and
substance acceptable to the Revolving Administrative Agent and delivered in
writing to the Revolving Administrative Agent prior to any Collateral being
located at any such location, and (z) the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

 

8.Inspection.  The Revolving Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours, to inspect the Collateral
(including inspecting Vehicles and conducting random samples of the Net Book
Value of the Used Vehicles), all records related thereto (and to make extracts
or copies from such records), and the premises upon which any of the Collateral
is located, to discuss such Grantor’s affairs and finances with any Person
(other than Persons obligated on any Accounts (“Account Debtors”) except as
expressly otherwise permitted in the Loan Documents) and to verify with any
Person other than (except as expressly otherwise permitted in the Loan
Documents) Account Debtors the amount, quality, quantity, value and condition
of, or any other matter relating to, the Collateral and, if an Event of Default
has occurred and is continuing, to discuss such Grantor’s affairs and finances
with such Grantor’s Account Debtors and to verify the amount, quality, value and
condition of, or any other matter relating to, the Collateral with such Account
Debtors.  Upon or after the occurrence and during the continuation of an Event
of Default, the Revolving Administrative Agent may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Revolving Administrative Agent who shall have full authority to do all acts
necessary to protect the Revolving Administrative Agent’s (for the benefit of
the Secured Parties) interest.  All expenses incurred by the Revolving
Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.






17

 

58128579

 

--------------------------------------------------------------------------------

 

9.Specific Collateral.

 

(a)Accounts.  With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the Revolving Administrative
Agent’s request, the Company shall provide the Revolving Administrative Agent
with a schedule of Accounts in excess of $1,000,000 in form and substance
acceptable to the Revolving Administrative Agent describing all Accounts created
or acquired by all Grantors (“Schedule of Accounts”); provided, however, that
the Company’s failure to execute and deliver any such Schedule of Accounts shall
not affect or limit the Revolving Administrative Agent’s security interest or
other rights in and to any Accounts for the benefit of the Secured Parties.  If
requested by the Revolving Administrative Agent, each Grantor shall furnish the
Revolving Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of then
existing Accounts as the Revolving Administrative Agent shall request.

 

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.



(iii)The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

 

(iv)The Accounts cover bona fide sales and deliveries of Inventory or sales,
leases, licenses or other dispositions of property usually dealt in by such
Grantor, or the rendition by such Grantor of services, to an Account Debtor in
the ordinary course of business.

 

(v)The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Revolving Administrative Agent, are actually owing to the applicable Grantor and
are not contingent for any reason; and there are no setoffs, discounts,
allowances, claims, counterclaims or disputes of any kind or description in an
amount greater than $1,000,000 in the aggregate for all the Grantors, or greater
than $250,000 per

18

 

58128579

 

--------------------------------------------------------------------------------

 

Account, existing or asserted with respect thereto and such Grantor has not made
any agreement with any Account Debtor thereunder for any deduction therefrom,
except as may be stated in the Schedule of Accounts and reflected in the
calculation of the face value of each respective invoice related thereto.

 

(vi)Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Revolving Administrative Agent with respect thereto.

 

(vii)The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Revolving Administrative Agent for the
benefit of Secured Parties and Permitted Liens.

 

(viii)In the event any amounts due and owing in excess of $1,000,000 in the
aggregate, are in dispute between any Account Debtor and a Grantor (which shall
include without limitation any dispute in which an offset claim or counterclaim
may result), such Grantor shall provide the Revolving Administrative Agent with
written notice thereof as soon as practicable, explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.

 

(b)Inventory.  With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor shall (A) keep accurate and complete records itemizing and
describing (1) with respect to its Vehicle Inventory, each new and used vehicle,
including the year, make, model, cost, price, location and Vehicle
Identification Number, (2) with respect to all Inventory, the kind, type,
location and quantity of such Inventory, its cost therefor and the selling price
of Inventory held for sale, and the daily withdrawals therefrom and additions
thereto, and (B) furnish to the Revolving Administrative Agent from time to
time, at the Revolving Administrative Agent’s request, a current schedule of
Inventory (including Vehicle Inventory) based upon its most recent physical
inventory and its daily inventory records.  Each Grantor shall conduct a
physical inventory no less frequently than annually, and shall furnish to the
Revolving Administrative Agent such other documents and reports thereof as the
Revolving Administrative Agent shall reasonably request with respect to the
Inventory.

19

 

58128579

 

--------------------------------------------------------------------------------

 

 

(ii) All Inventory (other than Vehicle Inventory) is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto, or at such other locations as to which such Grantor has complied with
Section 7(f) hereof.  No Grantor shall, other than in the ordinary course of
business in connection with its sale, lease, license or other permitted
Disposition, remove any Inventory from such locations.

 

(iii)All Vehicle Inventory is and shall (except as set forth in Section 6.13 of
both Credit Agreements) at all times be located only at such Grantor’s locations
as set forth on Schedule 6.13 of both Credit Agreements (as such Schedule may be
revised from time to time in accordance with the terms of the applicable Credit
Agreement).  No Grantor shall, other than in the ordinary course of business in
connection with its sale, lease, license or other permitted Disposition, or as
set forth in Section 6.13 of both Credit Agreements, remove any Vehicle
Inventory from such locations.

 

(iv)If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $1,000,000 in the
aggregate on any Accounts of such Account Debtor, such Grantor shall notify the
Revolving Administrative Agent in writing of the same as soon as practicable.  

 

(c)Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor, as soon as practicable following a request therefor by the
Revolving Administrative Agent during the continuance of an Event of Default,
shall deliver to the Revolving Administrative Agent any and all evidence of
ownership of any of the Equipment (including without limitation certificates of
title and applications for title).

 

(ii)Such Grantor shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Revolving Administrative Agent upon request during the continuance of an Event
of Default with a current schedule containing the foregoing information, but,
other than during the continuance of an Event of Default, not more often than
once per fiscal quarter.

 

(iii)All Equipment is and shall at all times be located only at such Grantor’s
locations as set forth on Schedule 7(f) attached hereto or at such other
locations as to which such Grantor has complied with Section 7(f) hereof.  No
Grantor shall, other than as expressly permitted under the Credit Agreements,
sell, lease, transfer, dispose of or, other than for repairs in the ordinary
course of such Grantor’s business, remove any Equipment from such locations.

20

 

58128579

 

--------------------------------------------------------------------------------

 

 

(d)Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

 

(i)Such Grantor shall (i) furnish to the Revolving Administrative Agent from
time to time at the Revolving Administrative Agent’s request, a current list
identifying in reasonable detail each Supporting Obligation relating to any
Collateral from a single obligor in excess of $1,000,000, and (ii) upon the
request of the Revolving Administrative Agent from time to time following the
occurrence and during the continuance of any Default or Event of Default,
deliver to the Revolving Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Revolving Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.

 

(ii)With respect to each letter of credit giving rise to Letter-of-Credit Rights
that has an aggregate stated amount available to be drawn in excess of $500,000,
such Grantor shall, at the request of the Revolving Administrative Agent cause
the issuer thereof to execute and deliver to the Revolving Administrative Agent
a Qualifying Control Agreement.



(iii)With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $500,000, such Grantor shall, at the Revolving Administrative
Agent’s request upon and during the continuance of any Default or Event of
Default, deliver to the Revolving Administrative Agent a duly executed, undated
transfer form in blank sufficient in form and substance under the terms of the
related letter of credit to effect, upon completion and delivery to the letter
of credit issuer together with any required fee, the transfer of such letter of
credit to the transferee identified in such form.  Each Grantor hereby expressly
authorizes the Revolving Administrative Agent following the occurrence and
during the continuance of any Event of Default to complete and tender each such
transfer form as transferor in its own name or in the name, place and stead of
the Grantor in order to effect any such transfer, either to the Revolving
Administrative Agent or to another transferee, as the case may be, in connection
with any sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable law.

 

(e)Investment Property.  With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that:

21

 

58128579

 

--------------------------------------------------------------------------------

 

 

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Revolving Administrative Agent for the benefit of the Secured
Parties pursuant to the Pledge Agreement; provided that, the Equity Interests in
Unrestricted Subsidiaries are not required to be disclosed on Schedule 9(e).

 

(ii)Except with the express prior written consent of the Revolving
Administrative Agent in each instance, all Investment Property other than
interests in Subsidiaries in which such Grantor has granted a Lien to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties
pursuant to the Pledge Agreement shall be maintained at all times in the form of
(a) certificated securities, which certificates shall have been delivered to the
Revolving Administrative Agent together with duly executed undated stock powers
endorsed in blank pertaining thereto (provided that, with respect to
Unrestricted Subsidiaries, such certificates and stock powers shall not be
required to be so delivered unless requested by the Revolving Administrative
Agent from time to time in its sole discretion) or (b) security entitlements
credited to one or more securities accounts as to each of which the Revolving
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) upon the request of the
Revolving Administrative Agent, a Qualifying Control Agreement from the
applicable securities intermediary which remains in full force and effect and as
to which the Revolving Administrative Agent has not received any notice of
termination.  Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit any Investment Property to be credited to or maintained
in any securities account not listed on Schedule 9(e) attached hereto except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Revolving Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Revolving
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral contemplated hereunder.

 

(iii)All dividends and other distributions with respect to any of the Investment
Property shall be subject to the security interest conferred hereunder,
provided, however, that cash dividends paid to a Grantor as record owner of the
Investment Property may be disbursed to and retained by such Grantor so long as
no Default or Event of Default shall have occurred and be continuing, free from
any Lien hereunder.

22

 

58128579

 

--------------------------------------------------------------------------------

 

 

(iv)So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.

 

(v)Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Revolving Administrative Agent, all rights of the
Grantors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to clause (iv) immediately above shall cease and
the Revolving Administrative Agent may thereupon (but shall not be obligated
to), at its request, cause such Collateral to be registered in the name of the
Revolving Administrative Agent or its nominee or agent for the benefit of the
Secured Parties and/or exercise such voting or consensual rights and powers as
appertain to ownership of such Collateral, and to that end each Grantor hereby
appoints the Revolving Administrative Agent as its proxy, with full power of
substitution, to vote and exercise all other rights as a shareholder with
respect to such Investment Property upon the occurrence and during the
continuance of any Default or Event of Default, which proxy is coupled with an
interest and is irrevocable until the Facilities Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Revolving
Administrative Agent may request; provided, however, that the Revolving
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

(vi)Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Revolving
Administrative Agent for the benefit of the Secured Parties, and each Grantor
shall, or shall cause, all such cash dividends and other distributions with
respect to the Investment Property to be promptly delivered to the Revolving
Administrative Agent (together, if the Revolving Administrative Agent shall
request, with any documents related thereto) to be held, released or disposed of
by it hereunder or, at the option of the Revolving Administrative Agent, to be
applied to the Secured Obligations.

 

(f)Deposit Accounts.  With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that, in the discretion and upon the request of
the Revolving Administrative Agent, all Deposit Accounts in which collected
balances or deposits in excess of $500,000 are or are reasonably expected by the
Company at any time to be credited or maintained shall be maintained at all
times with depositary institutions as to

23

 

58128579

 

--------------------------------------------------------------------------------

 

which the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties shall have received a Qualifying Control Agreement.  Without
limiting the generality of the foregoing, no Grantor shall cause, suffer or
permit (x) any deposit in excess of $500,000 to be evidenced by a certificate of
deposit, or (y) any Deposit Account opened after the Closing Date in which
collected balances or deposits in excess of $500,000 are or are reasonably
expected by the Company at any time to be credited or maintained to be opened or
maintained, except in the case of each of clauses (x) and (y), (A) upon giving
not less than thirty (30) days’ prior written notice to the Revolving
Administrative Agent and (B) taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be requested by the Revolving Administrative Agent in its
reasonable discretion for the benefit of the Revolving Secured Parties to
perfect or protect, or maintain the perfection and priority of, the Lien of the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties
in Collateral contemplated hereunder. Without limiting the generality of the
foregoing, in the case of a certificate of deposit described in clause (x)
above, such Perfection Action may (in the reasonable discretion of, and upon
request by, the Revolving Administrative Agent) include a requirement that such
certificate of deposit be issued as or converted to a negotiable instrument and
that such certificate be delivered to the Revolving Administrative Agent
together with a duly executed undated assignment in blank affixed
thereto.  Nothing contained herein shall be deemed to require the Revolving
Administrative Agent to request any Perfection Action with respect to any
Deposit Account or certificate of deposit.

 

(g)Chattel Paper.   With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that to the extent so expressly required by the Credit
Agreements:

 

(i)Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Revolving Administrative Agent upon the occurrence and during
the continuance of any Default or Event of Default, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the Revolving
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.

 

(ii)At the request of the Revolving Administrative Agent or upon the occurrence
and during the continuance of an Event of Default, such Grantor shall promptly
and conspicuously legend all counterparts of all tangible Chattel Paper as
follows: “A SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF
AMERICA, N.A., FOR ITSELF AND AS REVOLVING ADMINISTRATIVE AGENT FOR CERTAIN
SECURED

24

 

58128579

 

--------------------------------------------------------------------------------

 

PARTIES PURSUANT TO A THIRD AMENDED AND RESTATED SECURITY AGREEMENT DATED AS OF
JULY 23, 2014, AS AMENDED FROM TIME TO TIME.  NO SECURITY INTEREST OR OTHER
INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL
POSSESSION OF THIS CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH
THE CONSENT OF THE AFORESAID REVOLVING ADMINISTRATIVE AGENT AS PROVIDED IN SUCH
SECURITY AGREEMENT.”  Upon the occurrence or during the continuance of an Event
of Default, such Grantor shall not create or acquire any electronic Chattel
Paper (including the electronic components of hybrid Chattel Paper), unless,
prior to such acquisition or creation, it shall have taken such Perfection
Action as the Revolving Administrative Agent may require to perfect by control
the security interest of the Revolving Administrative Agent for the benefit of
the Secured Parties in such Collateral.

 

(iii)Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

 

(h)Instruments.  With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:

 

(i)Such Grantor shall (A) maintain at all times, and, upon request of the
Revolving Administrative Agent, furnish to the Revolving Administrative Agent a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $1,000,000
in the aggregate from any single Person, and (B) upon the request of the
Revolving Administrative Agent from time to time, deliver to the Revolving
Administrative Agent the originals of all such Instruments, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Revolving
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.



(ii)Other than in the ordinary course of business and in keeping with reasonable
and customary practice, no Grantor shall amend, modify, waive or terminate any
provision of, or fail to exercise promptly and diligently each material right or
remedy conferred under or in connection with, any Instrument, in any case in
such a manner as could reasonably be expected to materially adversely affect the
value of affected Instrument as collateral.

25

 

58128579

 

--------------------------------------------------------------------------------

 

 

(i)Commercial Tort Claims.  With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

 

(i)Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $1,000,000 (“Grantor
Claims”).  Each Grantor shall furnish to the Revolving Administrative Agent from
time to time upon its request a certificate of an officer of such Grantor
referring to this Section 9(i) and (x) identifying all Grantor Claims that are
not then described on Schedule 9(i) attached hereto and stating that each of
such additional Grantor Claims shall be deemed added to such Schedule 9(i) and
shall constitute a Commercial Tort Claim, a Grantor Claim, and additional
Collateral hereunder, and (y) summarizing the status or disposition of any
Grantor Claims that have been settled, or have been made the subject of any
binding mediation, judicial or arbitral proceeding, or any judicial or arbitral
order on the merits, or that have been abandoned.  With respect to each such
additional Grantor Claim, such Grantor Claim shall be and become part of the
Collateral hereunder from the date such claim is identified to the Revolving
Administrative Agent as provided above without further action, and (ii) the
Revolving Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the Grantor shall, if required by
applicable law or otherwise at the request of the Revolving Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Revolving Administrative Agent may determine to be
necessary or advisable to perfect or protect the Lien of the Revolving
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.

 

10.Casualty and Liability Insurance Required.

 

(a)Each Grantor will keep the Collateral continuously insured against such risks
as are customarily insured against by businesses of like size and type engaged
in the same or similar operations including:

 

(i)property insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning, hail, wind, flooding and other hazards ordinarily included under
uniform broad form standard extended coverage policies, limited only as may be
provided in the standard broad form of extended coverage endorsement at

26

 

58128579

 

--------------------------------------------------------------------------------

 

the time in use in the states in which the Collateral is located, in each case
as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor;

 

(ii)false pretense insurance in amounts as are customary for Persons engaged in
the same or similar business, owning similar properties in locations where such
Grantor operates and otherwise similarly situated to such Grantor;

 

(iii)garage liability and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring with or about such
Collateral (such coverage to include provisions waiving subrogation against the
Secured Parties), with the Revolving Administrative Agent and the Lenders as
additional insureds thereunder, in amounts as are customary for Persons engaged
in the same or similar business, owning similar properties in locations where
such Grantor operates and otherwise similarly situated to such Grantor;

 

(iv)liability insurance with respect to the operation of its facilities under
the workers’ compensation laws of the states in which such Collateral is located
as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor, but in no event less than the
amount required by the states where such Collateral is located; and

 

(v)business interruption insurance in amounts as are customarily maintained by
Persons engaged in the same or similar business, owning similar properties in
locations where such Grantor operates and otherwise similarly situated to such
Grantor.

 

(b)Each insurance policy obtained in satisfaction of the requirements of Section
10(a):

 

(i)may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Company;

 

(ii)shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Revolving
Administrative Agent;

 

(iii)shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Revolving Administrative Agent;

 

27

 

58128579

 

--------------------------------------------------------------------------------

 

(iv)shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Revolving Administrative Agent, except for non-payment of
premium, as to which such policies shall provide for at least ten (10) days’
prior written notice to the Revolving Administrative Agent;

 

(v)without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Revolving Administrative Agent, for the benefit of the Secured Parties, as loss
payee and the Revolving Administrative Agent and Lenders as parties insured
thereunder in respect of any claim for payment.

 

(c)Prior to expiration of any such policy, such Grantor shall furnish the
Revolving Administrative Agent with evidence satisfactory to the Revolving
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.

 

(d)Each Grantor hereby makes, constitutes and appoints the Revolving
Administrative Agent (and all officers, employees or agents designated by the
Revolving Administrative Agent), for the benefit of the Secured Parties, as such
Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
or payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance, which
appointment is coupled with an interest and is irrevocable; provided, however,
that the powers pursuant to such appointment shall be exercisable only upon the
occurrence and during the continuation of an Event of Default.

 

(e)In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the Revolving
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Revolving Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by such Grantor to the Revolving
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

 

(f)Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by Section
10(a), it shall in the event of any loss or casualty pay promptly to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to be
held in a separate account for application in accordance with the provisions of
Sections 10(h), such amount as would have been

28

 

58128579

 

--------------------------------------------------------------------------------

 

received as Net Proceeds (as hereinafter defined) by the Revolving
Administrative Agent, for the benefit of the Secured Parties, under the
provisions of Section 10(h) had such insurance been carried to the extent
required.

 

(g)The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

 

(h)The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall be paid to such
Grantor and held by such Grantor in a separate account and applied, as long as
no Event of Default shall have occurred and be continuing, as follows:  after
any loss under any such insurance and payment of the proceeds of such insurance,
each Grantor shall have a period of thirty (30) days after payment of the
insurance proceeds with respect to such loss to elect to either (x) repair or
replace, or such repair or replacement cannot reasonably be completed in such
thirty (30) day period, commence the repair or replacement and diligently
prosecute the same to completion, the Collateral so damaged, (y) deliver such
Net Proceeds to the Revolving Administrative Agent, for the benefit of the
Secured Parties, as additional Collateral or (z) apply such Net Proceeds to the
acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement.  If such Grantor elects to repair or replace the Collateral
so damaged, such Grantor agrees the Collateral shall be repaired to a condition
substantially similar to or of better quality or higher value than its condition
prior to damage or replaced with Collateral in a condition substantially similar
to or of better quality or higher value than the condition of the Collateral so
replaced prior to damage.  At all times during which an Event of Default shall
have occurred and be continuing, the Revolving Administrative Agent shall be
entitled to receive direct and immediate payment of the proceeds of such
insurance and such Grantor shall take all action as the Revolving Administrative
Agent may reasonably request to accomplish such payment.  Notwithstanding the
foregoing, in the event such Grantor shall receive any such proceeds, such
Grantor shall immediately deliver such proceeds to such Revolving Administrative
Agent for the benefit of the Secured Parties as additional Collateral, and
pending such delivery shall hold such proceeds in trust for the benefit of the
Secured Parties and keep the same segregated from its other funds.

 

(i)“Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including Attorney Costs) incurred in the realization
thereof.

 

(j)In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Revolving
Administrative Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.  Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance

29

 

58128579

 

--------------------------------------------------------------------------------

 

other than losses relating to claims made directly against any Secured Party as
to which the insurance described in Section 10(a)(ii) or (iii) is applicable.

 

(k)The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Security Instrument.

 

11.Rights and Remedies Upon Event of Default.  Upon the occurrence and during
the continuance of a Revolving Event of Default or a Floorplan Event of Default,
as the case may be, the Revolving Administrative Agent shall have the following
rights and remedies on behalf of the Revolving Secured Parties or the Floorplan
Secured Parties, as applicable, in addition to any rights and remedies set forth
elsewhere in this Security Agreement or the other Loan Documents, all of which
may be exercised with or, if allowed by law, without notice to a Grantor:

 

(a)All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b)The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

 

(c)The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Revolving Administrative Agent’s claim and without any obligation to pay rent to
such Grantor, or any other place or places where any Collateral is located and
kept, and remove the Collateral therefrom to the premises of the Revolving
Administrative Agent or any agent of the Revolving Administrative Agent, for
such time as the Revolving Administrative Agent may desire, in order effectively
to collect or liquidate the Collateral, (ii) require such Grantor or any bailee
or other agent of such Grantor to assemble the Collateral and make it available
to the Revolving Administrative Agent at a place to be designated by the
Revolving Administrative Agent that is reasonably convenient to both parties,
and (iii) notify any or all Persons party to a Qualifying Control Agreement or
who otherwise have possession of or control over any Collateral of the
occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;

 

(d)The right to (i) exercise all of a Grantor’s rights and remedies with respect
to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral;

30

 

58128579

 

--------------------------------------------------------------------------------

 

(iv) take control, in any manner, of any item of payment or proceeds referred to
in Section 5 above; (v) prepare, file and sign a Grantor’s name on any Proof of
Claim in bankruptcy, notice of Lien, assignment or satisfaction of Lien or
similar document in any action or proceeding adverse to any obligor under any
Payment Collateral or otherwise in connection with any Payment Collateral; (vi)
endorse the name of a Grantor upon any chattel paper, document, instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to any Collateral; (vii) use the information recorded on or contained on a
Grantor’s internet website or otherwise in any data processing equipment and
computer hardware and software relating to any Collateral to which a Grantor has
access; (viii) open such Grantor’s mail and collect any and all amounts due to
such Grantor from any Account Debtors or other obligor in respect of Payment
Collateral; (ix) take over such Grantor’s post office boxes or make other
arrangements as the Revolving Administrative Agent, on behalf of the applicable
Secured Parties, deems necessary to receive such Grantor’s mail, including
notifying the post office authorities to change the address for delivery of such
Grantor’s mail to such address as the Revolving Administrative Agent, on behalf
of the applicable Secured Parties, may designate; (x) notify any or all Account
Debtors or other obligor on any Payment Collateral that such Payment Collateral
has been assigned to the Revolving Administrative Agent for the benefit of the
Secured Parties and that Revolving Administrative Agent has a security interest
therein for the benefit of the Secured Parties (provided that the Revolving
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Revolving Administrative
Agent’s sole discretion, may (but need not) be sent on such Grantor’s
stationery, in which event such Grantor shall co-sign such notice with the
Revolving Administrative Agent if requested to do so by the Revolving
Administrative Agent; and (xi) do all acts and things and execute all documents
necessary, in Revolving Administrative Agent’s sole discretion, to collect the
Payment Collateral; and

 

(e)The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Revolving Administrative Agent, in its sole discretion,
may deem advisable.  The Revolving Administrative Agent shall have the right to
conduct such sales on a Grantor’s premises or elsewhere and shall have the right
to use a Grantor’s premises without charge for such sales for such time or times
as the Revolving Administrative Agent may see fit.  The Revolving Administrative
Agent may, if it deems it reasonable, postpone or adjourn any sale of the
Collateral from time to time by an announcement at the time and place of such
postponed or adjourned sale, and such sale may, without further notice, be made
at the time and place to which it was so adjourned.  Each Grantor agrees that
the Revolving Administrative Agent has no obligation to preserve rights to the
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person.  The Revolving Administrative Agent for the benefit of the Secured
Parties is hereby granted an irrevocable fully paid license or other right
(including each Grantor’s rights under any license or any franchise agreement),
each of which shall remain in full force and effect

31

 

58128579

 

--------------------------------------------------------------------------------

 

until the Facilities Termination Date, to use, without charge, each of the
labels, patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral.  If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Revolving Administrative Agent shall have the right, but
shall not be obligated, to perform such repairs, maintenance, preparation,
processing or completion of manufacturing for the purpose of putting the same in
such saleable form as the Revolving Administrative Agent shall deem appropriate,
but the Revolving Administrative Agent shall have the right to sell or dispose
of the Collateral without such processing and no Grantor shall have any claim
against the Revolving Administrative Agent for the value that may have been
added to such Collateral with such processing.  In addition, each Grantor agrees
that in the event notice is necessary under applicable law, written notice
mailed to such Grantor in the manner specified herein ten (10) days prior to the
date of public sale of any of the Collateral or prior to the date after which
any private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor.  All notice is hereby
waived with respect to any of the Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market.  The Revolving
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by law, private sale, free from any right of redemption which
is hereby expressly waived by such Grantor and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations.  Each Grantor recognizes that the Revolving Administrative Agent
may be unable to effect a public sale of certain of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Revolving Administrative Agent may be compelled (i) to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Revolving Administrative Agent has no obligation to delay the sale
of any Affected Collateral for the period of time necessary to permit the
Grantor or any other Person to register or otherwise qualify them under or
exempt them from any applicable restriction, even if such Grantor or other
Person would agree to register or otherwise qualify or exempt such Affected
Collateral so as to permit a public sale under the Securities Act or applicable
state law.  Each Grantor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of Affected Collateral shall be deemed to be dispositions in a
commercially reasonable manner.  Each Grantor hereby acknowledges

32

 

58128579

 

--------------------------------------------------------------------------------

 

that a ready market may not exist for Affected Collateral that is not traded on
a national securities exchange or quoted on an automated quotation system.

 

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Revolving Credit Agreement or Section 8.06 of the Floorplan Credit
Agreement as applicable, or, if such application is contrary to the application
specified in the Master Intercreditor Agreement, then such net cash proceeds
shall be applied as required pursuant to the Master Intercreditor
Agreement.  Each Grantor shall be liable to the Revolving Administrative Agent,
for the benefit of the Secured Parties, and shall pay to the Revolving
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

The Revolving Administrative Agent in its capacity as collateral agent for the
Floorplan Secured Parties, shall have no liability or responsibility for the
method or manner, or any failure, of application of funds to the Floorplan
Secured Obligations by the Floorplan Administrative Agent under the Loan
Documents, and the Revolving Administrative Agent shall be fully acquitted as to
any net proceeds upon delivery of same to the Floorplan Administrative Agent.  

 

12.Attorney-in-Fact.  Each Grantor hereby appoints the Revolving Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Revolving Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest; provided, that the Revolving Administrative Agent
shall have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.  Without limiting
the generality of the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Revolving Administrative Agent shall have the right
and power:

 

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

 

(c)to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Revolving Administrative Agent’s possession or the Revolving Administrative
Agent’s control, and deposit the same to the account of the Revolving
Administrative Agent, for the benefit of the Secured Parties, on account and for
payment of the Secured Obligations.

 

33

 

58128579

 

--------------------------------------------------------------------------------

 

(d)to file any claims or take any action or institute any proceedings that the
Revolving Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Revolving Administrative Agent, for the benefit of the Secured Parties, with
respect to any of the Collateral; and

 

(e)to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

13.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facilities Termination Date.

 

14.Certain Waivers by the Grantors.  Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Revolving
Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

 

The Revolving Administrative Agent may at any time deliver (without
representation, recourse or warranty) the Collateral or any part thereof to a
Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Collateral so delivered, and the Revolving Administrative
Agent shall thereafter be discharged from any liability or responsibility
therefor.

 




34

 

58128579

 

--------------------------------------------------------------------------------

 

15.Continued Powers.  Until the Facilities Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the Revolving
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may, after the occurrence and during the continuance of an
Event of Default, be exercised by the Revolving Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

 

16.Other Rights.  The rights, powers and remedies given to the Revolving
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Revolving Administrative Agent or any Secured Party under any other Loan
Document or by virtue of any statute or rule of law.  Any forbearance or failure
or delay by the Revolving Administrative Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Parties shall continue in full force and effect
until such right, power or remedy is specifically waived in accordance with the
terms of the Credit Agreements.

 

17.Anti-Marshaling Provisions.  The right is hereby given by each Grantor to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Revolving Administrative Agent without notice to, or the
consent, approval or agreement of other parties and interests, including junior
lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Collateral
conferred hereunder, nor release any Grantor from personal liability for the
Secured Obligations.  Notwithstanding the existence of any other security
interest in the Collateral held by the Revolving Administrative Agent, for the
benefit of the Secured Parties, the Revolving Administrative Agent shall have
the right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement.  Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

 

18.Entire Agreement.  This Security Agreement and each Joinder Agreement,
together with each Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents.  The express terms hereof
and of the Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof or
thereof.  Neither this Security Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than in a writing that is (a) signed by the Grantors and the
“Required Lenders” (as defined in the Revolving Credit Agreement), (b)
acknowledged by the Revolving Administrative Agent (such acknowledgement not to
be unreasonably withheld or delayed) and (c) if such change, alteration,
modification, supplement, discharge, cancellation,

35

 

58128579

 

--------------------------------------------------------------------------------

 

termination or amendment would be adverse in any way to any Floorplan Lender or
the Floorplan Administrative Agent, signed by the “Required Lenders” (as defined
in the Floorplan Credit Agreement) and acknowledged by the Floorplan
Administrative Agent (such acknowledgement not to be unreasonably withheld or
delayed).

 

19.Third Party Reliance.  Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Joinder Agreements as conclusive evidence of the
right of the Revolving Administrative Agent, on behalf of the Secured Parties,
to exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

 

20.Binding Agreement; Assignment.  This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the applicable Credit
Agreement, in the Collateral or any part thereof or interest therein.  Without
limiting the generality of the foregoing sentence of this Section 20, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
applicable Credit Agreement (to the extent permitted by such Credit Agreement);
and to the extent of any such permitted assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the applicable Credit
Agreement, including Article IX thereof (concerning the Revolving Administrative
Agent) and Section 10.06 thereof (concerning assignments and
participations).  All references herein to the Revolving Administrative Agent
and to the Secured Parties shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.

 

21.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of each Revolving Grantor under or in respect of Related Swap
Contracts and Secured Cash Management Arrangements other than Excluded Swap
Obligations shall be deemed to be Revolving Secured Obligations secured hereby,
and each Hedge Bank or Cash Management Bank party to any such Related Swap
Contract or Secured Cash Management Arrangements shall be deemed to be a
Revolving Secured Party hereunder with respect to such Revolving Secured
Obligations; provided, however, that such obligations under or in respect of any
Related Swap Contract shall cease to be Revolving Secured Obligations at such
time, prior to the Facility Termination Date (as defined in the Revolving Credit
Agreement), as the applicable Hedge Bank (or Affiliate of such Person) shall
cease to be a “Hedge Bank” under the Revolving Credit Agreement.

 




36

 

58128579

 

--------------------------------------------------------------------------------

 

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Revolving Loan
Document or otherwise in respect of the Revolving Collateral (including the
release or impairment of any Revolving Collateral) other than in its capacity as
a Revolving Lender and only to the extent expressly provided in the Revolving
Loan Documents.  Notwithstanding any other provision of this Security Agreement
to the contrary, the Revolving Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangements have been with
respect to, the Revolving Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the Revolving
Administrative Agent has received written notice of such Revolving Secured
Obligations together with such supportive documentation as it may request from
the applicable Revolving Lender or Affiliate of a Revolving Lender.  The
Administrative Agent shall not be required to verify the payment of, or that any
other satisfactory arrangements have been made with respect to, obligations
arising under Secured Cash Management Agreements and Related Swap Contracts in
the case of a Facility Termination Date.  Each Revolving Secured Party not a
party to the either Revolving Credit Agreement who obtains the benefit of this
Security Agreement by virtue of the provisions of this Section shall be deemed
to have acknowledged and accepted the appointment of the Revolving
Administrative Agent pursuant to the terms of the Revolving Credit Agreement,
and that with respect to the actions and omissions of the Revolving
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Revolving Administrative Agent and each
of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Revolving Credit Agreement.

 

22.Severability.  The provisions of this Security Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

23.Counterparts.  This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.  Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of both Credit
Agreements shall be applicable to this Security Agreement.

 

24.Termination.  Subject to the provisions of Section 13, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facilities Termination Date.  Upon
such termination of this Security Agreement, the Revolving Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to the
Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.

37

 

58128579

 

--------------------------------------------------------------------------------

 

 

25.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address then in effect for the giving of notices
to the Company under the Revolving Credit Agreement, and (c) with respect to the
Revolving Administrative Agent or a Secured Party, at the Revolving
Administrative Agent’s address indicated in Schedule 10.02 of the Revolving
Credit Agreement.  All such addresses may be modified, and all such notices
shall be given and shall be effective, as provided in Schedule 10.02 of the
Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

26.Joinder.  Each Person who shall at any time execute and deliver to the
Revolving Administrative Agent a Revolving Joinder Agreement and who is
identified therein as a “Revolving Subsidiary Grantor” and each Person who shall
at any time execute and deliver a Floorplan Joinder Agreement and who is
identified therein as a “Floorplan Subsidiary Grantor” shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Grantor and shall have thereupon pursuant to Section 2 hereof
granted a security interest in and collaterally assigned to the Revolving
Administrative Agent for the benefit of the respective Secured Parties all
respective Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Security
Agreement shall be deemed to include such Person as a Grantor hereunder.  Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules
attached to each Joinder Agreement.

 

27.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Security Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions (as defined in the
“Revolving Credit Agreement) or Loans (as defined in the Floorplan Credit
Agreement) as referred to herein or secured hereby.

 

28.Governing Law; Waivers.

 

(a)THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT
(i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES
OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER OF
CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT
OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY
INTERESTS ARE TO BE GOVERNED BY THE

38

 

58128579

 

--------------------------------------------------------------------------------

 

LAWS OF ANOTHER JURISDICTION, THEN THE LAWS OF SUCH OTHER JURISDICTION SHALL
GOVERN SUCH MATTERS, (ii) EACH CONTROL AGREEMENT (INCLUDING EACH QUALIFYING
CONTROL AGREEMENT) APPLICABLE TO ANY SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL
BE GOVERNED BY THE LAWS OF THE JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT,
OR OTHERWISE BY THE LAWS OF THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT
OR DEPOSIT ACCOUNT TO WHICH SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE
INSTANCES IN WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED
GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL,
SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

 

(b)EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE
OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY
OF THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

(c)EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH
CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
REVOLVING ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR
ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN

39

 

58128579

 

--------------------------------------------------------------------------------

 

RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

29.Amendment and Restatement.  The parties hereto agree that the Existing
Security Agreement is hereby amended and restated in this Security Agreement,
and this Security Agreement shall constitute neither a release nor novation of
any lien or security interest arising under the Existing Security Agreement nor
a refinancing of any indebtedness or obligations arising thereunder or under
either of the Existing Credit Agreements or related documents, but rather the
liens and security interests in effect under the Existing Security Agreement
shall continue in effect on the terms hereof.

 

[Signature pages follow.]

 

40

 

58128579

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

COMPANY:

SONIC AUTOMOTIVE, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Executive Vice President and Chief

Financial Officer

 

 




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

ANTREV, LLC

ARNGAR, INC.

AUTOBAHN, INC.

FAA BEVERLY HILLS, INC.

FAA CONCORD H, INC.

FAA CONCORD T, INC.

FAA DUBLIN N, INC.

FAA DUBLIN VWD, INC.

FAA HOLDING CORP.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SAN BRUNO, INC.

FAA SANTA MONICA V, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE L, INC.

FAA SERRAMONTE, INC.

FAA STEVENS CREEK, INC.

FAA TORRANCE CPJ, INC.

FIRSTAMERICA AUTOMOTIVE, INC.

FORT MILL FORD, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

L DEALERSHIP GROUP, INC.

MARCUS DAVID CORPORATION

MASSEY CADILLAC, INC.

ONTARIO L, LLC

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI ANN ARBOR IMPORTS, LLC

SAI ATLANTA B, LLC

SAI BROKEN ARROW C, LLC

SAI CHAMBLEE V, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI DENVER B, INC.

SAI DENVER M, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

SAI FAIRFAX B, LLC

SAI FL HC2, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI FORT MYERS B, LLC

SAI FORT MYERS H, LLC

SAI FORT MYERS M, LLC

SAI FORT MYERS VW, LLC

SAI IRONDALE IMPORTS, LLC

SAI LONG BEACH B, INC.

SAI MD HC1, INC.

SAI MONROVIA B, INC.

SAI MONTGOMERY B, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE M, LLC

SAI NASHVILLE MOTORS, LLC

SAI OK HC1, INC.

SAI OKLAHOMA CITY C, LLC

SAI OKLAHOMA CITY H, LLC

SAI ORLANDO CS, LLC

SAI RIVERSIDE C, LLC

SAI ROCKVILLE IMPORTS, LLC

SAI SANTA CLARA K, INC.

SAI TN HC1, LLC

SAI TN HC2, LLC

SAI TN HC3, LLC

SAI TYSONS CORNER H, LLC

SAI TYSONS CORNER I, LLC

SAI VA HC1, INC.

SANTA CLARA IMPORTED CARS, INC.

SONIC – CARSON F, INC.

SONIC – DENVER T, INC.

SONIC – DOWNEY CADILLAC, INC.

SONIC – HARBOR CITY H, INC.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LONE TREE CADILLAC, INC.

SONIC – LS, LLC

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

SONIC – MASSEY CHEVROLET, INC.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SANFORD CADILLAC, INC.

SONIC – SHOTTENKIRK, INC.

SONIC – STEVENS CREEK B, INC.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC AGENCY, INC.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.

SONIC AUTOMOTIVE F&I, LLC

SONIC AUTOMOTIVE OF CHATTANOOGA, LLC

SONIC AUTOMOTIVE OF NASHVILLE, LLC

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE SUPPORT, LLC

SONIC AUTOMOTIVE WEST, LLC

SONIC CALABASAS M, INC.

SONIC DEVELOPMENT, LLC

SONIC DIVISIONAL OPERATIONS, LLC

SONIC FREMONT, INC.

SONIC OF TEXAS, INC.

SONIC RESOURCES, INC.

SONIC SANTA MONICA M, INC.

SONIC WALNUT CREEK M, INC.

SONIC WILSHIRE CADILLAC, INC.

SONIC–BUENA PARK H, INC.

SONIC–CALABASAS A, INC.

SONIC–CAPITOL CADILLAC, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–CARSON LM, INC.

SONIC–PLYMOUTH CADILLAC, INC.

SONIC–VOLVO LV, LLC

SRE ALABAMA-2, LLC

SRE ALABAMA-5, LLC

SRE CALIFORNIA – 1, LLC

SRE CALIFORNIA – 2, LLC

SRE CALIFORNIA – 3, LLC

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

SRE CALIFORNIA – 4, LLC

SRE CALIFORNIA – 5, LLC

SRE CALIFORNIA – 6, LLC

SRE CALIFORNIA – 7 SCB, LLC

SRE CALIFORNIA – 8 SCH, LLC

SRE CALIFORNIA – 9 BHB, LLC

SRE CALIFORNIA 10 LBB, LLC

SRE COLORADO – 1, LLC

SRE COLORADO – 2, LLC

SRE FLORIDA – 1, LLC

SRE FLORIDA – 2, LLC

SRE GEORGIA 4, LLC

SRE HOLDING, LLC

SRE NEVADA–2, LLC

SRE NORTH CAROLINA – 2, LLC

SRE OHIO 1, LLC

SRE OHIO 2, LLC

SRE OKLAHOMA-1, LLC

SRE OKLAHOMA-2, LLC

SRE OKLAHOMA-5, LLC

SRE SOUTH CAROLINA-2, LLC

SRE SOUTH CAROLINA – 3, LLC

SRE SOUTH CAROLINA – 4, LLC

SRE TENNESSEE – 1, LLC

SRE TENNESSEE – 2, LLC

SRE TENNESSEE – 3, LLC

SRE TENNESSEE-5, LLC

SRE TENNESSEE-4, LLC

SRE TEXAS 9, LLC

SRE TEXAS 10, LLC

SRE TEXAS 11, LLC

SRE TEXAS 12, LLC

SRE VIRGINIA – 1, LLC

STEVENS CREEK CADILLAC, INC.

TOWN AND COUNTRY FORD, INCORPORATED

TREE TRUNK, INC.

WINDWARD, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

PHILPOTT MOTORS, LTD.

SONIC – CADILLAC D, L.P.

SONIC – CARROLLTON V, L.P.

SONIC – FORT WORTH T, L.P.

SONIC – FRANK PARRA AUTOPLEX, L.P.

SONIC – HOUSTON V, L.P.

SONIC – LUTE RILEY, L.P.

SONIC – RICHARDSON F, L.P.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P.

SONIC AUTOMOTIVE OF TEXAS, L.P.

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM B, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC–CLEAR LAKE VOLKSWAGEN, L.P.

SONIC–JERSEY VILLAGE VOLKSWAGEN, L.P.

SRE TEXAS – 1, L.P.

SRE TEXAS – 2, L.P.

SRE TEXAS – 3, L.P.

SRE TEXAS – 4, L.P.

SRE TEXAS – 5, L.P.

SRE TEXAS – 6, L.P.

SRE TEXAS – 7, L.P.

SRE TEXAS – 8, L.P.

By:

Sonic of Texas, Inc., as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

SAI CLEARWATER T, LLC

By:

SAI FL HC2, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SAI COLUMBUS T, LLC

SONIC AUTOMOTIVE AVIATION, LLC

By:

Sonic Automotive, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SAI GA HC1, LLC

By:

Sonic Automotive of Nevada, Inc., as

Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SAI IRONDALE L, LLC

By:

SAI AL HC2, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SAI OKLAHOMA CITY T, LLC

SAI TULSA T, LLC

By:

SAI OK HC1, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

SAI ROCKVILLE L, LLC

By:

SAI MD HC1, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SAI STONE MOUNTAIN T, LLC

SAI PEACHTREE, LLC

By:

SAI GA HC1, LLC, as Sole Member

By:Sonic Automotive of Nevada, Inc.,

as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

SONIC – LS CHEVROLET, L.P.

By:

Sonic – LS, LLC, as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

 

TT DENVER, LLC

TTRE CO 1, LLC

By:

Tree Trunk, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

ARNGAR, INC.

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE, INC.

FAA STEVENS CREEK, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

SAI CHAMBLEE V, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SAI TYSONS CORNER I, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – HARBOR CITY H, INC.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LONE TREE CADILLAC, INC.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC–BUENA PARK H, INC.

SONIC–CALABASAS A, INC.

SONIC–CAPITOL CADILLAC, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

SONIC–CAPITOL IMPORTS, INC.

SONIC–PLYMOUTH CADILLAC, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer

 

PHILPOTT MOTORS, LTD.

SONIC – CADILLAC D, L.P.

SONIC – HOUSTON V, L.P.

SONIC – LUTE RILEY, L.P.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

By:

Sonic of Texas, Inc., as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

SONIC – LS CHEVROLET, L.P.

By:

Sonic – LS, LLC, as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

TT DENVER, LLC

By:

Tree Trunk, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer




THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Denise Jones

Name:Denise Jones

Title:Assistant Vice President

 

 

 

 

 

 

 

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Signature Page

58128579

 

--------------------------------------------------------------------------------

 

Schedule 1

 

For purposes of this Security Agreement, a “Qualifying Control Agreement” shall
mean each of the following, as applicable to the respective items or types of
property in which the Grantor now has or may hereafter acquire an interest:

 

(a)With respect to Investment Property credited to any securities account, an
agreement executed by the applicable securities intermediary substantially in a
form satisfactory to the Revolving Administrative Agent in its discretion;

 

(b)With respect to Deposit Accounts or tangible personal property Collateral in
the possession, custody or control of any warehouseman or other bailee, an
acknowledgment and agreement executed by the depositary institution or bailee
(each, a “Custodian”), as the case may be, and (as to Deposit Accounts) the
applicable Grantor, in form and substance acceptable to the Revolving
Administrative Agent and such Custodian;

 

(c)With respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance acceptable to the Revolving Administrative Agent and in which the
Issuer (i) consents to and acknowledges the Lien in favor of the Revolving
Administrative Agent conferred hereunder in proceeds of drawings under the
related letter of credit, (ii) agrees that it will not acknowledge any Lien in
favor of any other Person on Letter-of-Credit Rights until it receives notice
from the Revolving Administrative Agent that all Liens on such Collateral in
favor of the Secured Parties have been released or terminated, and (iii) to the
extent not inconsistent with the express terms of the related letter of credit,
agrees that upon receipt of notice from the Revolving Administrative Agent that
an Event of Default has occurred and is continuing, it will make all payments of
drawings honored by it under the related letter of credit to the Revolving
Administrative Agent, notwithstanding any contrary instruction received from the
Grantor; and

 

(d)With respect to any Investment Property in the form of uncertificated
securities, an agreement of the issuer of such Investment Property in form and
substance acceptable to the Revolving Administrative Agent and such issuer
sufficient to confer control (within the meaning of Section 9-106 of the UCC)
over such property and containing such other terms and provisions as the
Revolving Administrative Agent may reasonably request.

 

 

 

58128579

 

--------------------------------------------------------------------------------

 

Schedule 7(f)

GRANTOR INFORMATION

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

3.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.






58128579

 

--------------------------------------------------------------------------------

 

4.Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

58128579

 

--------------------------------------------------------------------------------

 

5.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

6.FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

7.FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

8.FAA Dublin N, Inc.

 

California

Corporation

C2007600

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

9.FAA Dublin VWD, Inc.

 

California

Corporation

C2007571

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

58128579

 

--------------------------------------------------------------------------------

 

10.FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

11.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

12.FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

58128579

 

--------------------------------------------------------------------------------

 

13.FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

14.FAA Santa Monica V, Inc.

California

Corporation

C2165877

 

Volvo of Santa Monica

4401 Colwick Rd.

Charlotte, NC

 

 

15.FAA Serramonte, Inc.

 

California

Corporation

C2004221

 

Serramonte Auto Plaza

Serramonte Mitsubishi

 

Serramonte Auto Plaza (Mitsubishi Service and Parts)

 

 

Serramonte Nissan

Kia Serramonte

 

 

Serramonte PDI Center

1500 Collins Ave.

Colma, CA

 

445 Serramonte Blvd.

Colma, CA

 

 

630 & 650 Serramonte Blvd.

Colma, CA

 

900 Collins Ave.

Colma, CA

Price Trust

 

 

Price Trust

 

 

 

Cypress Abbey Company

 

 

Portola Properties

 

16.FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

17.FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

58128579

 

--------------------------------------------------------------------------------

 

18.FAA Stevens Creek, Inc.

California

Corporation

C2004216

 

Stevens Creek Nissan

 

 

 

Stevens Creek Nissan – Used Car Lot

 

Stevens Creek Nissan – Detail and Service Center

4855 & 4875 Stevens Creek Blvd.

San Jose, CA

 

4795 Stevens Creek Blvd.

San Jose, CA

 

4885 Stevens Creek Blvd.

San Jose, CA

Rosewood Village Associates

 

 

Donald S. & Mary S. Abinante

 

MDPK, LLC

 

19.FAA Torrance CPJ, Inc.

California

Corporation

C2165823

 

South Bay Chrysler Jeep Dodge

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

20.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

21.Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

22.Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

58128579

 

--------------------------------------------------------------------------------

 

23.Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

24.L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

25.Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

26.Massey Cadillac, Inc.

Tennessee

Corporation

0230052

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

27.Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

28.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

29.SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

30.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

31.SAI Ann Arbor Imports, LLC

Michigan
Limited Liability
Company
E15303

 

Mercedes-Benz of Ann Arbor


BMW of Ann Arbor

 

 

MB and BMW Shared Storage

570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI

 

7240 Jackson Road

Ann Arbor, MI

SRE Michigan-1, LLC
c/o CARS


SRE Michigan-2 LLC
c/o CARS

 

Thomas Pullen

 

58128579

 

--------------------------------------------------------------------------------

 

32.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

33.SAI Broken Arrow C, LLC

Oklahoma Limited Liability Company

3512215667

 

 

Momentum Chevrolet of Broken Arrow

 

Speedway Chevrolet

 

4401 Colwick Rd.

Charlotte, NC

 

 

34.SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

35.SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

36.SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

58128579

 

--------------------------------------------------------------------------------

 

37.SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Automall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

38.SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

 

 

1495 Automall Drive

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39.SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40.SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

58128579

 

--------------------------------------------------------------------------------

 

41.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

42.SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

43.SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

44.SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45.SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

46.SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

47.SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

48.SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

49.SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

50.SAI GA HC1, LP

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

51.SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

52.SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

53.SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

 

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

54.SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

55.SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

SRE California – 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

56.SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

57.SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

58.SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

59.SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

58128579

 

--------------------------------------------------------------------------------

 

60.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

61.SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

62.SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

63.SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

64.SAI Oklahoma City C, LLC

Oklahoma Limited Liability Company

3512215668

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

65.SAI Oklahoma City H, LLC

Oklahoma Limited Liability Company

3512215666

 

Momentum Honda Northwest

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

66.SAI Oklahoma City T, LLC

Oklahoma Limited Liability Company

3512215664

 

Momentum Toyota Northwest

Momentum Scion Northwest

 

4401 Colwick Rd.

Charlotte, NC

 

 

67.SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68.SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69.SAI Riverside C, LLC

Oklahoma Limited Liability Company

3512215685

 

Riverside Chevrolet

Momentum Chevrolet of Tulsa

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

70.SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

71.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

72.SAI Santa Clara K, Inc.

California Corporation

C3335681

 

Kia of Stevens Creek

4401 Colwick Rd.

Charlotte, NC

 

 

73.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

74.SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

75.SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

76.SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77.SAI Tulsa T, LLC

Oklahoma Limited Liability Company

3512215671

 

Momentum Toyota of Tulsa

Momentum Scion of Tulsa

Riverside Toyota

Riverside Scion

4401 Colwick Rd.

Charlotte, NC

 

 

78.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

58128579

 

--------------------------------------------------------------------------------

 

79.SAI Tysons Corner I, LLC

Virginia

Limited Liability Company

S4346377

 

Infiniti of Tysons Corner

 

 

(Wash Bays)

8527 Leesburg Pike

Vienna, VA

 

8525 Leesburg Pike

Vienna, VA

Capital Automotive, L.P.

 

 

RRR, LLC d/b/a Rosenthal Nissan-Mazda

 

80.SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

82.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

83.Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

 

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

84.Sonic Agency, Inc.

Michigan

Corporation

35010C

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88.Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

89.Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

90.Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93.Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

94.Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95.Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96.Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

58128579

 

--------------------------------------------------------------------------------

 

97.Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

98.Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

99.Sonic-Calabasas A, Inc.

California

Corporation

C2413759

 

Acura 101 West

24650 Calabasas Rd.

Calabasas, CA

CARS CNI-2 L.P.

 

100.Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

58128579

 

--------------------------------------------------------------------------------

 

101.Sonic-Capitol Cadillac, Inc.

Michigan

Corporation

26619C

 

Capitol Cadillac

 

 

Capitol Hummer

 

5901 S. Pennsylvania Ave.

Lansing, MI

 

CAR SON MAS, L.P.

 

102.Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

103.Sonic – Carrollton V, L.P.

 

Texas

Limited Partnership

13894610

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

104.Sonic – Carson F, Inc.

 

California

Corporation

C2375909

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105.Sonic-Carson LM, Inc.

 

California

Corporation

C2375100

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

106.Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

107.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

108.Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

109.Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

110.Sonic – Downey Cadillac, Inc.

 

California

Corporation

C2375896

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

111.Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

112.Sonic - Frank Parra Autoplex, L.P.

Texas

Limited Partnership

800079059

 

 

Frank Parra Chevrolet

 

 

Frank Parra Chrysler Jeep Dodge

 

Frank Parra Mitsubishi

4401 Colwick Rd.

Charlotte, NC

 

 

113.Sonic Fremont, Inc.

California Corporation C2935225

 

Jaguar Fremont

Land Rover Fremont

Volvo Fremont

4401 Colwick Rd.

Charlotte, NC

 

 

114.Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

58128579

 

--------------------------------------------------------------------------------

 

115.Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

116.Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

117.Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

118.Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

119.Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

120.Sonic - Lone Tree Cadillac, Inc.

Colorado

Corporation

20021021609

 

Don Massey Cadillac

 

 

Used Car

 

Don Massey Collision Center

8201 Parkway Dr.

Lone Tree, CO

 

8301 Parkway Drive

Lone Tree, CO

 

6208 E. County Line Rd.

Littleton, CO

Argonaut Holdings, LLC

 

 

Argonaut Holdings, LLC

 

 

Sunrise Real Estate Services Colorado LLC

 

58128579

 

--------------------------------------------------------------------------------

 

121.Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

122.Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

123.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

124.Sonic - Massey Chevrolet, Inc.

 

California

Corporation

C2375359

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

125.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

126.Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

58128579

 

--------------------------------------------------------------------------------

 

127.Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Freeway

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

128.Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

129.Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

130.Sonic-Plymouth Cadillac, Inc.

Michigan

Corporation

26618C

 

Don Massey Cadillac

40475 Ann Arbor Trail

Plymouth, MI

CAR SON MAS, L.P.

 

131.Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

58128579

 

--------------------------------------------------------------------------------

 

132.Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

133.Sonic - Sanford Cadillac, Inc.

Florida

Corporation

P02000010148

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58128579

 

--------------------------------------------------------------------------------

 

134.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

135.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

136.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

137.Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

58128579

 

--------------------------------------------------------------------------------

 

138.Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

139.Sonic Wilshire Cadillac, Inc.

 

California Corporation C2882071

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

140.SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

141.SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

142.SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

143.SRE California-2, LLC

California Limited Liability Company

200202910111

 

N/A

N/A

N/A

N/A

144.SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

145.SRE California - 4, LLC

California Limited Liability Company

200202810144

 

N/A

N/A

N/A

N/A

146.SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

147.SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

148.SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

149.SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

150.SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

151.SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

152.SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

153.SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

154.SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

155.SRE Florida - 2, LLC

Florida Limited Liability Company

L00000006045

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

156.SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

157.SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

158.SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

159.SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

160.SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

161.SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

162.SRE Oklahoma-1, LLC

Oklahoma Limited Liability Company

3500697104

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

163.SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

164.SRE Oklahoma-5, LLC

Oklahoma Limited Liability Company

3500697108

 

N/A

N/A

N/A

N/A

165.SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

166.SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

167.SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

168.SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

169.SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

170.SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

171.SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

172.SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

173.SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

174.SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

175.SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

176.SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

177.SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

178.SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

179.SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

180.SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

181.SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

182.SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

183.SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

184.SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

185.SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

186.Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

187.Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

188.Tree Trunk, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

189.TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

190.TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

58128579

 

--------------------------------------------------------------------------------

 

191.Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

58128579

 

--------------------------------------------------------------------------------

 

Schedule 9(e)

INVESTMENT PROPERTY

1.

North Point Imports, L.L.C. (50% noncontrolling joint venture interest with
unrelated party)

2.

Restricted Equity Interests (as defined in the Escrow and Security Agreement)

 

58128579

 

--------------------------------------------------------------------------------

 

Schedule 9(i)

COMMERCIAL TORT CLAIMS

TEXAS

 

Sonic Automotive, Inc. and Sonic – LS Chevrolet, L.P. v. Carolyn Cross

 

Arbitration action filed in May 2013 seeking to enforce restrictive covenants
against a former General Manager who was terminated for cause and then violated
various restrictive covenants in multiple agreements.  Claims are for breach of
contract, breach of duty of loyalty, tortious interference with employee
relationships, unjust enrichment, unfair competition, misappropriation of trade
secrets, injunctive relief and attorneys’ fees.  Plaintiffs seek amounts in
excess of $1,000,000.

 

Sonic Automotive, Inc. and Sonic – LS Chevrolet, L.P., et al v. Joshua Potts,
Jeffrey C. Rachor, Van Tuyl Group, Inc., and Joe Myers Ford II, L.P., Harris
County, TX, Case NO. 2013-30446

 

Texas State Court action related to the above “Cross” matter in that Defendants
in this case conspired with Cross to harm Sonic and several of its Houston area
dealerships.  Plaintiffs assert claims for: breach of duty of loyalty (Potts),
tortious interference with employee relationships (Potts), tortious interference
with the Sonic-Cross PIE Plan Agreement (all), unjust enrichment (all), unfair
competition (all), misappropriation and conversion of trade secrets (all),
injunctive relief and attorneys’ fees.  Though not entitled to any double
recoveries, Plaintiffs seek amounts in excess of $1,000,000.

 

 

58128579

 